             Case 3:18-cv-00322-JO          Document 26         Filed 07/02/20       Page 1 of 4




                                  UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON


CATHERINEV. 1

                     Plaintiff,
                                                                      Case No. 3:18-cv-00322-JO
        V.
                                                                      ORDER
COMMISSIONER,
Social Security Administration,


                     Defendant.


JONES, Judge:

        Catherine V. (Plaintiff) sought judicial review of the final decision by the Commissioner

of Social Security (Commissioner) denying her application for disability insurance benefits

under Title II of the Social Security Act (the Act). After this court reversed and remanded for an

award of benefits, Plaintiff recovered $223,432 in past due benefits, including about $74,000 in

benefits for Plaintiffs two children. Pl. 's Mot. for Fees 4, ECF No. 25.

        Plaintiff now seeks attorney's fees of$49,858 under 42 U.S.C. § 406(b). The

government does not oppose Plaintiffs requested fees.

1 Inthe interest of privacy, this Order uses only the first name and the initial of the last name of the non-
governmental patty in this case.

Page I - ORDER
         Case 3:18-cv-00322-JO          Document 26         Filed 07/02/20     Page 2 of 4




       I grant Plaintiffs motion for attorney's fees. Plaintiffs attorney must refund to Plaintiff

$7,625.50, which is the amount of fees previously awarded under the Equal Access to Justice

Act, 28 U.S.C. § 2412. ECF No. 24.

                                           DISCUSSION

I. Background

       The fee agreement here sets a contingency fee of25% of past-due benefits awarded to

Plaintiff. Pl.'s Mot. for Fees, Attach. 1. Such contingency fee agreements are commonly used

by attorneys representing Social Security claimants. Gisbrecht v. Barnhart, 535 U.S. 789, 800

(2002). Plaintiffs requested fees are about 22% of the past due benefits, below the 25% limit set

by Congress in § 406(b ).

       Plaintiffs counsel billed a total of 37. 7 hours on this litigation. Pl.' s Mot. for Fees,

Attach. 4. Plaintiff requests $49,858 in attorney's fees.

II. Legal Standards

       Section 406(b)(1 )(A) provides,

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court may
       determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of25 percent of the total of the past-due benefits to
       which the claimant is entitled by reason of such judgment ....

Attorneys representing Social Security claimants in comi may seek compensation from their

clients only through § 406(b ).

       "[A] district court charged with determining a reasonable fee award under§ 406(b)(l)(A)

must respect 'the primacy of lawful attorney-client fee agreements,' 'looking first to the

contingent-fee agreement, then testing it for reasonableness."' Crawford v. Astrue, 586 F.3d

1142, 1148 (9th Cir. 2009) (en bane) (quoting Gisbrecht, 535 U.S. at 793, 808). In determining



Page 2 - ORDER
         Case 3:18-cv-00322-JO         Document 26        Filed 07/02/20     Page 3 of 4




reasonableness, the court looks to "the character of the representation and the results the

representative achieved." Gisbrecht, 535 U.S. at 808. The court may examine the quality of the

attorney's work, any delay caused by the attorney, and the proportionality of the benefits

recovered to the time spent on the litigation (i.e., whether the amount of fees would be a

windfall). Crawford, 586 F.3d at 1151-53. The district court has discretion in setting an award

of attorney's fees under§ 406(b). Crawford, 586 F.3d at 1147.

III. Discussion

       Here, the quality of counsel's work was good, resulting in a reversal for an award of

benefits. The past-due benefits recovered for Plaintiff and her children were substantial.

Counsel did not cause any significant delay.

       As to propmiionality, I find that the requested award, which is below the 25% ceiling for

fees, would not be a windfall to counsel. Counsel's representation was competent and efficient.

The Supreme Court has emphasized "the primacy of lawful attorney-client fee agreements" when

the court determines a reasonable fee under§ 406(b). Gisbrecht, 535 U.S. at 793. In focusing

on the parties' fee agreement, the Court "flatly rejected" the lodestar method for calculating fees

under § 406(b ), under which "the district court detennines a reasonable fee by multiplying the

reasonable hourly rate by the number of hours reasonably expended on the case." Crav.ford, 586

F.3d at 1148 (citing Gisbrecht, 535 U.S. at 808-09). As the Ninth Circuit explained, "[l]odestar

fees will generally be much less than contingent fees because the lodestar method tends to under-

compensate attorneys for the risk they undertook in representing their clients." Crawford, 586

F.3d at 1150. This includes "the risk that no benefits would be awarded or that there would be a

long couti or administrative delay in resolving the cases." Id at 1152.




Page 3 - ORDER
         Case 3:18-cv-00322-JO        Document 26       Filed 07/02/20     Page 4 of 4




       Here, the effective hourly rate under the lodestar method would be more than $1,300.

Given the risk of an unfavorable result, the efficiency of counsel's work in summarizing more

than 1600 pages of administrative record, and the amount of recovery achieved, I find the

requested award of fees to be reasonable. See Crawford, 586 F.3d at 1153 (Clifton, J., dissenting

in pmi) (noting that the Ninth Circuit found effective hourly rates of $875 and $902 to be

reasonable as of2009); see also Marshall v. Saul, No. 16-cv-00666-BAS-PCL, 2020 WL

2849484, at *3 (S.D. Cal. June 1, 2020) (awarding fees under§ 406(b) that were equivalent to

more than $1500 per hour, and noting other similar awards).


                                        CONCLUSION

       Pursuant to 42 U.S.C. § 406(b), Plaintiffs motion for attorney's fees, ECF No. 25, is

GRANTED in the amount of $49,858.00. Plaintiffs attorney must refund to Plaintiff the

previously awarded EAJA attorney's fees of $7,625.50.



       DATED July )_>J, 2020.


                                                              Ro~t1c1"Jories
                                                              United States District Judge




Page 4 - ORDER
